

General Growth Properties, Inc.
2010 Equity Incentive Plan

RESTRICTED STOCK AWARD AGREEMENT
Non-Employee Director




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is made effective
as of __________, 20___ (the “Effective Date”), between General Growth
Properties, Inc., a Delaware corporation (the “Company”) and _________ (the
“Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, each individual who becomes a non-employee member of the board of
directors of the Company (“Board”) shall receive an initial grant of restricted
shares of common stock of the Company (“Shares”) pursuant to the Plan and the
terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Restricted Stock Award. Subject to the terms and conditions of the Plan and
this Award Agreement, the Company hereby grants to the Participant __________
restricted shares (the “Restricted Shares”) as of the Effective Date; which
shall vest and become nonforfeitable in accordance with Section 3 hereof.
2.    Issuance of Restricted Shares. The Company shall cause the Restricted
Shares to be issued in the name of the Participant on the books and records of
the Company promptly following execution of this Award Agreement by the
Participant. The Participant acknowledges that the Restricted Shares are
uncertificated and shall be credited to an escrow account until the lapse of the
Restriction Period. Upon the request of the Company, the Participant agrees to
execute and deliver to the Company a stock power in a form satisfactory to the
Company, duly endorsed in blank, relating to the Restricted Shares.
3.    Vesting of Restricted Shares.
(a)    Vesting Schedule. Subject to the Participant’s continued Service through
the applicable vesting date and the terms of the Plan, the Restricted Shares
shall vest in equal installments on each of the _________ anniversaries of the
Date of Grant (each, a “Vesting Date”), provided that the Participant continues
to serve as a member of the Board of Director on the applicable Vesting Date.
(b)    Termination of Service. If the Participant’s Service is terminated by
reason of the Participant’s death, disability (as defined for purposes of the
Social Security Act) or failure to be re-nominated for election or be elected to
the Board upon expiration of the Participant’s current term of Service, the
Restricted Shares, to the extent then unvested, shall vest in full upon such
termination of Service. If the Participant’s Service is terminated for any other
reason, the Restricted Shares, to the extent then unvested, shall be forfeited
by the Participant without any consideration.
4.    Rights as a Stockholder. The Participant shall have none of the rights of
a stockholder of the Company during the Restriction Period with respect to the
unvested Restricted Shares, provided, that, the Participant shall have the right
to vote and receive dividends on the issued and outstanding Restricted Shares
(the “Dividends”). The Dividends, if any, shall be paid to the Participant at
the same time that such dividends are paid to other stockholders of the Company.
5.    Section 83(b) Election. In the event the Participant determines to make an
election with the Internal Revenue Service (the “IRS”) under Section 83(b) of
the Code and the regulations promulgated thereunder (“83(b) Election”), the
Participant shall provide a copy of such form to the Company promptly following
its filing, which is required under current law to be filed with the IRS no
later than thirty (30) days after the Date of Grant of any Restricted Shares.
The form for making an 83(b) Election is attached hereto as Exhibit A. The
Participant is advised to consult with his or her own tax advisors regarding the
purchase and holding of the Restricted Shares, and the Company shall bear no
liability for and the Participant shall be responsible for any consequence of
the Participant making an 83(b) Election or failing to make an 83(b) Election.
6.    No Right to Continued Service. The granting of the Restricted Shares
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.
7.    Securities Laws/Legend on Certificates. The issuance and delivery of the
Restricted Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company reasonably requests. The Restricted Shares shall be subject to such stop
transfer orders and other restrictions as the Committee may deem reasonably
advisable, and, if any Restricted Shares are represented by certificates, the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
8.    Transferability. Unless otherwise provided by the Committee, the
Restricted Shares may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided, that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Restricted Shares to heirs or legatees of the Participant shall be effective
to bind the Company unless the Committee shall have been furnished with written
notice thereof and a copy of such evidence as the Committee may deem necessary
to establish the validity of the transfer and the acceptance by the transferee
or transferees of the terms and conditions hereof.
9.    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
10.    Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.
11.    Waiver. No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
12.    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
13.    Choice of Law. This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
14.    Restricted Shares Subject to Plan. By entering into this Award Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Restricted Shares is subject to the Plan. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
15.    No Guarantees Regarding Tax Treatment. The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Restricted
Shares. The Committee and the Company make no guarantees regarding the tax
treatment of the Restricted Shares.
16.    Amendment. The Committee may amend or alter this Award Agreement and the
Restricted Shares granted hereunder at any time, subject to the terms of the
Plan.
17.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
18.    Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
*        *        *
GENERAL GROWTH PROPERTIES, INC.


BY: _______________________________
Name:
Title:









--------------------------------------------------------------------------------

Participant
EXHIBIT A

Section 83(b) Election
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.
(1)    The taxpayer who performed the services is:
Name:                                    
Address:                                


Social Security Number:                        
(2)
The property with respect to which the election is being made is _________
shares of the common stock, par value $0.01 per share, of General Growth
Properties, Inc.

(3)    The transferor of the property is General Growth Properties, Inc.
(4)    The property was transferred on ___________ (“Date of Grant”).
(5)    The taxable year in which the election is being made is the calendar year
_______.
(6)
The property will vest in equal installments on each of the first, second, and
third anniversaries of the Date of Grant, subject to the taxpayer’s continued
service to General Growth Properties, Inc. or its affiliates.

(7)
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$________ per share.

(8)    The amount paid for such property is $__________ per share.
(9)
A copy of this statement was furnished to General Growth Properties, Inc. for
whom taxpayer rendered the services underlying the transfer of property.

(10)
This statement is executed on _____________________.

Signature:
_______________________
Taxpayer’s name
This election must be filed with the Internal Revenue Service Center with which
taxpayer files his Federal income tax returns and must be made within thirty
(30) days after the Date of Grant. This filing should be made by registered or
certified mail, return receipt requested. The taxpayer shall also provide a copy
of such form to General Growth Properties, Inc. promptly following its filing.
The taxpayer should retain two (2) additional copies of the completed form for
filing with Federal and state tax returns for the taxpayer’s current tax year
and one (1) additional copy for the taxpayer’s records.

1